Exhibit 10.3

EIGHTH AMENDMENT TO

CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated to be
effective as of March 26, 2013 (the “Amendment Effective Date”), is entered into
by and among BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited
liability company (the “Borrower”), the Guarantors party hereto (the
“Guarantors”), CAPITAL ONE, N.A., as Administrative Agent for the Lenders
(“Administrative Agent”) and the Lenders signatory hereto (the “Lenders”).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated December 24, 2010 (as amended by that First
Amendment dated May 31, 2011, that Waiver and Second Amendment dated June 30,
2011, that Limited Waiver and Third Amendment dated November 8, 2012, that
Fourth Amendment to Credit Agreement dated December 21, 2012, that Sixth
Amendment to Credit Agreement dated January 31, 2013 and that Limited Waiver and
Seventh Amendment to Credit Agreement dated February 22, 2013 and as further
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it is negotiating to sell certain oil and gas properties to Renaissance
Offshore, LLC (“Renaissance”) and has entered into a purchase and sale agreement
with respect thereto dated as of March 1, 2013 (“Renaissance PSA”);

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
(i) consent to the sale to Renaissance pursuant to the terms set forth in the
Renaissance PSA (the “Renaissance Sale”) and (ii) amend certain other provisions
as set forth herein; and

WHEREAS, the Lenders and the Administrative Agent have agreed to consent to the
Renaissance Sale and provide such amendments as reflected in this Amendment,
subject to the terms and conditions herein, and provided that the Borrower and
the Guarantors ratify and confirm all of their respective obligations under the
Credit Agreement and the Loan Documents.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Limited Consent. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders signatory hereto hereby consent to the
Renaissance Sale, provided such sale is in accordance with the terms of the
Renaissance PSA.

3. Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

-1-



--------------------------------------------------------------------------------

(a) The term “Applicable Margin” as defined in Section 1.02 of the Credit
Agreement is hereby amended to add the following to the end of said definition:

“Notwithstanding the foregoing, if at any time the aggregate Credit Exposure of
all Lenders exceed $15,000,000, the Applicable Margin with respect to each ABR
Loan or Eurodollar Loan outstanding and all other amounts due hereunder shall be
increased by 1.00% and this increase in the Applicable Margin shall remain in
effect until such time as the aggregate Credit Exposure of all Lenders is less
than $15,000,000. The Applicable Margin shall revert to the previous Applicable
Margin when the aggregate Credit Exposure of all Lenders is less than
$15,000,000.”

(b) Notwithstanding anything contained in Section 2.07 or Section 3.04 of the
Credit Agreement to the contrary, upon the closing of the Renaissance Sale,
(i) the Borrower shall pay to the Administrative Agent for the benefit of the
Lenders $36,000,000 from the proceeds of the Renaissance Sale (the “Sale
Proceeds”) which shall be applied to the outstanding Borrowings per the terms of
the Credit Agreement, (ii) the Borrowing Base shall be reduced to $25,000,000
and (iii) the Borrower shall, immediately and without notice, prepay all
Borrowings in excess of the $25,000,000 Borrowing Base. Upon Administrative
Agent’s receipt of the Sale Proceeds, Administrative Agent, on behalf of the
Lenders, shall deliver to Borrower a partial release of lien releasing the Lien
on the properties included in the Renaissance Sale. Further, as a result of the
Renaissance Sale, bonds posted by or on behalf of the Borrower with the Bureau
of Ocean Management, Regulation and Enforcement (“BOMRE”) for plugging and
abandonment obligations (the “BOMRE Bonds”) related to the oil and gas
properties being sold to Renaissance will be released and/or terminated. Upon
the release and/or termination of the BOMRE Bonds, (i) the Borrower shall pay to
the Administrative Agent for the benefit of the Lenders $10,000,000 which shall
be applied to the outstanding Borrowings per the terms of the Credit Agreement,
(ii) the Borrowing Base shall be further reduced to $15,000,000 and
(iii) notwithstanding the provisions of Section 3.04 of the Credit Agreement,
the Borrower shall, immediately and without notice, prepay all Borrowings in
excess of the $15,000,000 Borrowing Base.

(c) The Borrowing Base, as reduced in clause (b) above, shall remain in effect
until May 31, 2013. The Scheduled Redetermination set for April 1, 2013 shall be
extended to May 31, 2013 at which time the Borrowing Base shall be redetermined
utilizing the procedures set forth in Section 2.07 of the Credit Agreement.

(d) Section 9.04 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

“Section 9.04 Restricted Payments. The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders.

4. Reservation of Rights. Nothing contained in this Amendment is intended to
limit, nor shall it be deemed to limit or in any way affect, any of the
Administrative Agent’s or Lenders’ claims, rights or remedies under the Credit
Agreement or any of the other Loan Documents, and nothing in this Amendment
shall in any way modify, change, impair, affect,

 

-2-



--------------------------------------------------------------------------------

diminish, or release any liability of Borrower and/or any Guarantor under or
pursuant to the Credit Agreement or any of the other Loan Documents or entitle
Borrower and/or any Guarantor to any other or further notice or demand
whatsoever. Nothing contained herein, nor any failure by the Administrative
Agent or any Lender to exercise any of its rights or remedies under the Credit
Agreement or any of the other Loan Documents, shall be deemed to constitute, nor
is it intended to constitute, any waiver whatsoever of any: (a) Default or Event
of Default that may exist under the Credit Agreement or under any other Loan
Document; (b) term, provision, condition, covenant or agreement contained in the
Credit Agreement or in any of the other Loan Documents; or (c) rights or
remedies of the Administrative Agent or any Lender under the Credit Agreement or
any of the other Loan Documents, at law or in equity or otherwise, or prejudice
or preclude any other or further exercise of any such right or remedy by the
Administrative Agent or the Lenders, all of which are hereby reserved.

5. Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders or the Administrative
Agent created by or contained in any of such documents, nor is the Borrower nor
any Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.

6. Representations and Warranties.

(a) The Borrower and Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders that (i) this Amendment has been duly
executed and delivered on behalf of the Borrower and Guarantors, (ii) this
Amendment constitutes a valid and legally binding agreement enforceable against
the Borrower and Guarantors in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(iii) the representations and warranties contained in the Credit Agreement and
the Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof, (iv) no Default or Event
of Default exists under the Credit Agreement or under any Loan Document and
(v) the execution, delivery and performance of this Amendment has been duly
authorized by the Borrower and Guarantors.

(b) The Borrower hereby (i) represents and warrants to the Administrative Agent
and the Lenders that the execution of this Amendment does not violate the terms
of (A) the Indenture, (B) the Second Lien Intercreditor Agreement, (C) the W & T
Intercreditor Agreement or (D) the BP Intercreditor Agreement (collectively, the
“Intercreditor Agreements”) and (ii) covenants, represents and warrants that no
consent is required under any Intercreditor Agreement for the Borrower,
Administrative Agent or the Lenders to execute this Amendment.

7. Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date only if the following are satisfied on or before such
Amendment Effective Date:

 

-3-



--------------------------------------------------------------------------------

(a) the receipt by the Administrative Agent of this Amendment fully executed by
all parties hereto;

(b) the payment to the Administrative Agent of all fees that are due, including
all expenses of Administrative Agent and the Lenders in connection with this
Amendment and any billed fees and disbursements of Andrews Kurth LLP, in
connection with this Amendment; and

(c) the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

8. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

9. Governing Law. This Amendment and all other documents executed in connection
herewith shall be deemed to be contracts and agreements under the laws of the
State of Texas and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of Texas and of the
United States.

10. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

11. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

12. Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

13. Release by Borrower and Guarantors. The Borrower and each Guarantor does
hereby release and forever discharge the Administrative Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (a) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (b) relating directly or indirectly to all transactions
by and between the Borrower or Guarantors or their representatives and the
Administrative Agent and each Lender

 

-4-



--------------------------------------------------------------------------------

or any of their respective directors, officers, agents, employees, attorneys or
other representatives and, in either case, whether or not caused by the sole or
partial negligence of any indemnified party. Such release, waiver, acquittal and
discharge shall and does include, without limitation, any claims of usury,
fraud, duress, misrepresentation, lender liability, control, calling of the
Credit Agreement into default, exercise of remedies and all similar items and
claims, which may, or could be, asserted by any of the Borrower or Guarantors.

14. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability
company By:  

/s/ John Hoffman

Name:  

John Hoffman

Title:  

President & CEO

GUARANTORS: BLACK ELK ENERGY FINANCE CORP., a Texas corporation By:  

/s/ John Hoffman

Name:  

John Hoffman

Title:  

President

BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company By:  

/s/ John Hoffman

Name:  

John Hoffman

Title:  

President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: CAPITAL ONE, N.A. By:  

/s/ Matthew L. Molero

Name:  

Matthew L. Molero

Title:  

Vice President

LENDER: IBERIA BANK By:  

/s/ Cameron D. Jones

Name:  

Cameron D. Jones

Title:  

Vice President

LENDER: CADENCE BANK, N.A. By:  

/s/ Eric Broussard

Name:  

Eric Broussard

Title:  

Senior Vice President